
	
		III
		110th CONGRESS
		2d Session
		S. RES. 667
		IN THE SENATE OF THE UNITED STATES
		
			September 18
			 (legislative day, September 17), 2008
			Mr. Sessions (for
			 himself, Mr. Schumer,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Inouye, Mr. Vitter,
			 Ms. Collins, Ms. Snowe, Mrs.
			 Dole, Mrs. Boxer,
			 Mr. Grassley, Mr. Shelby, Mr.
			 Lieberman, Mr. Inhofe,
			 Ms. Landrieu, Mr. Stevens, Mr.
			 Domenici, Mr. Crapo,
			 Mr. Bayh, Mr.
			 Barrasso, Ms. Stabenow,
			 Mr. Bunning, Mr. Feingold, Mr.
			 Whitehouse, Mr. Kerry,
			 Mr. Specter, Mr. Dodd, Mr.
			 Cochran, Mrs. Feinstein,
			 Mr. Durbin, Mr.
			 Brownback, Mr. Warner,
			 Mr. Cardin, Mr.
			 Baucus, Mrs. Lincoln,
			 Mr. Levin, Mr.
			 Hatch, Mr. Menendez,
			 Mr. Casey, Mr.
			 Johnson, Mr. Bennett,
			 Mr. Dorgan, Mr.
			 Isakson, and Mr. Wyden)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating September 2008 as
		  National Prostate Cancer Awareness Month.
	
	
		Whereas countless families in the United States live with
			 prostate cancer;
		Whereas 1 in 6 men in the United States will be diagnosed
			 with prostate cancer in his lifetime;
		Whereas prostate cancer is the most commonly diagnosed
			 non-skin cancer and the second most common cause of cancer-related deaths among
			 men in the United States;
		Whereas, in 2008, over 186,320 men in the United States
			 will be diagnosed with prostate cancer and 28,660 men in the United States will
			 die of prostate cancer;
		Whereas 30 percent of new diagnoses of prostate cancer
			 occur in men under the age of 65;
		Whereas a man in the United States turns 50 years old
			 about every 14 seconds, increasing his odds of developing cancer, including
			 prostate cancer;
		Whereas African-American males suffer a prostate cancer
			 incidence rate up to 65 percent higher than White males and double the
			 mortality rates;
		Whereas obesity is a significant predictor of the severity
			 of prostate cancer and the probability that the disease will lead to death, and
			 high cholesterol levels are strongly associated with advanced prostate
			 cancer;
		Whereas, if a man in the United States has 1 family member
			 diagnosed with prostate cancer, he has a 1 in 3 chance of being diagnosed with
			 prostate cancer, if he has 2 family members with such diagnoses, he has an 83
			 percent risk, and if he has 3 family members with such diagnoses, he then has a
			 97 percent risk of prostate cancer;
		Whereas screening by both a digital rectal examination
			 (DRE) and a prostate specific antigen blood test (PSA) can diagnose the disease
			 in its early stages, increasing the chances of surviving more than 5 years to
			 nearly 100 percent, while only 33 percent of men survive more than 5 years if
			 diagnosed during the late stages of the disease;
		Whereas there are no noticeable symptoms of prostate
			 cancer while it is still in the early stages, making screening critical;
		Whereas ongoing research promises further improvements in
			 prostate cancer prevention, early detection, and treatments; and
		Whereas educating people in the United States, including
			 health care providers, about prostate cancer and early detection strategies is
			 crucial to saving the lives of men and preserving and protecting families: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2008 as National Prostate Cancer Awareness
			 Month;
			(2)declares that the
			 Federal Government has a responsibility—
				(A)to raise
			 awareness about the importance of screening methods for, and treatment of,
			 prostate cancer;
				(B)to increase
			 research funding that is commensurate with the burden of the disease so that
			 the screening and treatment of prostate cancer may be improved, and so that the
			 causes of, and a cure for, prostate cancer may be discovered; and
				(C)to continue to
			 consider ways for improving access to, and the quality of, health care services
			 for detecting and treating prostate cancer; and
				(3)calls on the
			 people of the United States, interested groups, and affected persons—
				(A)to promote
			 awareness of prostate cancer;
				(B)to take an active
			 role in the fight to end the devastating effects of prostate cancer on
			 individuals, their families, and the economy; and
				(C)to observe
			 National Prostate Cancer Awareness Month with appropriate ceremonies and
			 activities.
				
